Title: To George Washington from William Heath, 17 October 1780
From: Heath, William
To: Washington, George


                  
                     Dear General
                     West point October 17th 1780
                  
                  Yours of the 16th Instant to Major Genl Greene was handed to me.
                     Colonel Vanschaick with his Regiment arrived here a few hours Since from
                     Albany, which place he left yesterday. The Colonel informs me that the Enemy
                     after taking and burning Fort George Fort Ann, and about thirty Houses and as
                     many Barns had gone back, but it was apprehended by the Commanding officer at
                     Fort Edward that after they had secured their prisoners they would return.
                     Colonel Gansvoort’s Regt embarked yesterday for albany, but the wind has
                     prevented their sailing. I have with the advice of General Greene, order’d the
                     Regiment commanded by Lieutenant Colonel Commandant Weissenfells to embark, and
                     as soon as the wind is fair, proceed to Albany, with the other Regiment, to
                     take Governor Clinton’s orders who had arrived at that place just before
                     Colonel Vanschaick came away. I wish to know your Excellency’s pleasure whether
                     one of those Regiments (should the Enemy desist from further operations in that
                     quarter) be ordered to Fort Schuyler for the Winter, or in what way the place
                     of the present Garrison, who have not long to serve, shall be supplied. I have
                     the honor to be with the greatest respect Your Excellency’s Most obedient
                     Servant
                  
                     W. Heath
                  
               